DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art failed to disclose or fairly suggest a  method of manufacturing a display device comprising, along with other recited method claim limitations, forming a fourth through hole in the second substrate layer such that a portion of the second intermediate conductive layer below the second substrate layer is exposed; forming a wiring on the second substrate layer so as to be electrically connected to the second intermediate conductive layer through the fourth through hole; separating the first substrate layer from the carrier substrate; arranging a first electronic device on a surface of the first substrate layer in a direction opposite the second substrate layer so as to be electrically connected to the first exposed portion; and arranging a second electronic device on the surface of the first substrate layer in a direction opposite the second substrate layer so as to be electrically connected to the second exposed portion and the third exposed portion. Claims 2 and 3 depend from claim 1 and hence are allowed for the same reason therein.
Regarding independent claim 4, prior art failed to disclose or fairly suggest a  method of manufacturing a display device comprising, along with other recited method claim limitations, forming a fourth through hole in the second substrate layer such that a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        
1/5/2022